Lupiano, J.
On September 27, 1972, a search warrant was issued by a Judge of the District Court, Suffolk County, based upon an affidavit of a detective of the Suffolk County Police Department who alleged that he was advised by a reliable, confidential informant that the proceeds of a ¡September 21, 1972 robbery of a local (i.e., Suffolk County) jewelry store were located at defendant’s apartment in Bronx County. The legal sufficiency of the allegations upon which the warrant was issued has not been challenged at any stage of this proceeding. The warrant designated as the object of the search the following property: ‘ ‘ Stolen property in violation of Section 165.50 Criminal possession of stolen property in the first degree and in violation of Section 165.45, Criminal possession of stolen property in the second degree of the New York State Penal Law”. Execution of the warrant on September 28, 1972, by the Suffolk County Police Department at defendant’s Bronx apartment, resulted in seizure of a large quantity of jewelry and the arrest of defendant on the charge of criminal possession. On October 31, 1972, this charge was dismissed by the Suffolk County District Court on the People’s representation that there was no evidence that the defendant was involved in the theft and the crime charged, to wit, possession of stolen property, having occurred in The Bronx, a jurisdictional impediment existed warranting dismissal. Subsequently, on December 19, 1972, defendant was indicted by the Bronx County Grand Jury and charged with the crime of criminal possession of stolen property in the first degree. Defendant moved on January 18, 1973 to ¡suppress the evidence seized from his apartment under the above-mentioned search warrant on the ground that the warrant was unlawful and, therefore, void. Specifically, defendant argued that inasmuch as the Suffolk County District Court had no jurisdiction to prosecute a crime committed within Bronx County, that court had no jurisdiction in the first instance to issue a search warrant. The motion to suppress was granted and the People appealed.
Section 2005 of the Uniform District Court Act provides: ‘ ‘ The judges of the court shall have the power and jurisdiction to send processes and other mandates in any matter in which they have jurisdiction into any county of the state, for service or execution, as provided by the criminal procedure law”. (Emphasis supplied.) A search warrant issued by a District Court may be executed pursuant to its terms anywhere in the State (CPL 690.20 [subd. 1]). The application and affidavit for the search warrant clearly delineate reasonable cause to *453believe that the personal property sought to be seized was stolen and was unlawfully possessed. Reasonable cause to believe that the property is stolen or that it is unlawfully possessed, serves as a predicate for seizure pursuant to a search warrant (CPL 690.10). The fact that unlawful possession is enumerated, as tending to prove the crime of criminal possession of stolen property, does not detract from the specific allegations of the affiant establishing reasonable cause to believe that the personal property was stolen from a jewelry store in Suffolk County. There is no requirement that the application for the search warrant or the search warrant itself specify the crime or crimes sought to be charged (see CPL 690.35; 690.45). The criterion is specificity of place and person and things to be seized and in respect of the latter, reasonable cause to believe that such things meet one of the requirements of CPL 690.10. Accordingly, it must be concluded that the search warrant was valid in its inception.
Having been validly issued, the mere fact that as a consequence of the execution of the warrant, evidence of an alleged crime in Bronx County was uncovered, does not vitiate the warrant. Property seized pursuant to a valid search warrant may be delivered by the court having custody thereof to another court wherein a criminal action involving or relating to such property is pending. '(CPL 690.55.)
The order of the Supreme Court, Bronx County (Dbohan, J.), entered December 10, 1973, granting defendant’s motion to suppress should be reversed on the law and defendant’s motion to suppress denied.